Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Temperature Compensated Liquid Level Detector”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 & 3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites a limitation “a temperature detection unit configured to detect a temperature of the liquid, wherein the arithmetic control circuit unit is configured to decrease and set a threshold signal that is for the reception unit to detect the reflected wave signal as the temperature of the liquid that is detected by the temperature detection unit decreases”, which is unclear as to what the arithmetic circuit unit is decreasing.  The claim is additionally unclear on “set a threshold signal that is for the reception unit to detect the reflected wave signal” as there is no distinction as to the metes and bounds of the threshold.   upon detection of a reduced reference signal to a threshold level of a signal strength is adjusted, as the temperature of the liquid decreases”.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 20050284217; “Miagawa”) in further view of Reimer (US 6573732; “Reimer”).

Claim 1. Miyagawa discloses a liquid level detector (Fig. 14: liquid level detecting apparatus 1D) comprising: an ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) configured to emit an ultrasonic wave [0072 the ultrasonic sensor 3 generates a pulse-shaped ultrasonic wave into the fuel 8 within the fuel tank 2] toward a liquid surface of liquid (Fig. 14: liquid level 82) in a tank (Fig. 1: fuel tank 2) [0057  the ultrasonic wave is reflected by the liquid level 81 of the fuel 8 or the step 41 of the guide pipe 4]; a driving circuit (Fig. 15: 101 pulse generation circuit) [0069  a pulse generation circuit 101 which applies a pulse-shaped voltage to the ultrasonic sensor 3, an arithmetic circuit 102 which processes a reflected-wave reception signal outputted from the ultrasonic sensor 3]  configured to provide a driving signal [0069 pulse generation circuit 101 which applies a pulse-shaped voltage to the ultrasonic sensor 3] to the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) to emit the ultrasonic wave ; a reception circuit unit (Fig. 14: processing in ultrasonic sensor 3) [0073  the ultrasonic sensor 3 first receives the reflected pulse from the correcting reflective surface 41 and subsequently receives the reflected pulse from the liquid level 81. When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102] configured to detect a reflected wave signal that corresponds to a reflected wave reflected by the liquid surface (Fig. 14: liquid surface level 81) [0073 the ultrasonic sensor 3 first receives the reflected pulse from the correcting reflective surface 41 and subsequently receives the reflected pulse from the liquid level 81] from a received signal that is received by the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) [0073  When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102]; an arithmetic control circuit unit (Fig. 15:  arithmetic circuit 102) configured to compute a level of the liquid surface [0069 an arithmetic circuit 102 which processes a reflected-wave reception signal outputted from the ultrasonic sensor 3 and which calculates the position of the liquid level 81 on the basis of the reception signal] by using the reflected wave signal detected [0069 an arithmetic circuit 102 which processes a reflected-wave reception signal outputted from the ultrasonic sensor 3 and which calculates the position of the liquid level 81 on the basis of the reception signal] by the reception circuit unit (Fig. 1: processing in ultrasonic sensor 3); a temperature detection unit (Fig. 14: temperature sensor 16) configured to detect a temperature of the liquid [0153 to a fuel liquid level detecting apparatus 1D in the fourth embodiment, a temperature sensor (temperature detection means) 16 for detecting the temperature of a fuel 8].

Miyagawa does not explicitly disclose a driving condition computing circuit unit configured to instruct the driving circuit unit to increase a strength of the driving signal as the temperature of the liquid that is detected by the temperature detection unit decreases. 

Reimer teaches a sensor that provides accurate and enhanced material distance and level information [Summary of the invention].  Reimer further teaches a driving condition computing circuit unit (Fig. 3: driving circuit 30 and microcontroller 22) configured to instruct the driving circuit (drive circuit 30) unit to increase a strength of the driving signal (Fig. 3:  temperature sensor 24) [Col. 4 lines 55-60:   that senses the temperature of the environment surrounding the sensor 20 and provides a temperature signal along an input link 26 to the microcontroller 22] as the temperature of the liquid that is detected by the temperature detection unit decreases [Col. 9 lines 20-30:  In addition, the generator can compensate for phenomena that occur at temperature extremes (low temperatures and high temperatures), where more energy is required to excite the transducer. At such extremes, the duty cycle is increased to increase the amount of power provided to the transducer 32].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Reimer’s driving circuit and control processing to increase a  drive signal strength when a low temperature threshold is detected as processing to adjust Miagawa’s signal strength in low temperature conditions because the improvement to process and adjust the signal strength in low temperature environments expands the devices use for cold temperature applications and improves the measuring accuracy of the level detector when a cold temperature condition occurs [Reimer Col. 9 lines 20-25].

Claim 2. Miyagawa discloses a  liquid level detector (Fig. 14: liquid level detecting apparatus 1D) comprising: an ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) configured to emit an ultrasonic wave [0072 the ultrasonic sensor 3 generates a pulse-shaped ultrasonic wave into the fuel 8 within the fuel tank 2] toward a liquid surface of liquid (Fig. 14: liquid level 82) in a tank (Fig. 1: fuel tank 2) [0057  the ultrasonic wave is reflected by the liquid level 81 of the fuel 8  a driving circuit unit (Fig. 15:  pulse generation circuit 101) configured to provide a driving signal [0069 pulse generation circuit 101 which applies a pulse-shaped voltage to the ultrasonic sensor 3] to the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) to emit the ultrasonic wave [0072 the ultrasonic sensor 3 generates a pulse-shaped ultrasonic wave into the fuel 8 within the fuel tank 2]; a reception circuit unit  (Fig. 14: processing in ultrasonic sensor 3) [0073  the ultrasonic sensor 3 first receives the reflected pulse from the correcting reflective surface 41 and subsequently receives the reflected pulse from the liquid level 81. When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102] configured to detect a reflected wave signal that corresponds to a reflected wave reflected by the liquid surface from a received signal [0073  When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102]; that is received by the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3); an arithmetic control circuit unit  (Fig. 15:  arithmetic circuit 102) configured to compute a level [0069 an arithmetic circuit 102 which processes a reflected-wave reception signal outputted from the ultrasonic sensor 3 and which calculates the position of the liquid level 81 on the basis of the reception signal] of the liquid surface by using the reflected wave signal detected [0069 an arithmetic circuit 102 which processes a reflected-wave reception signal outputted from the ultrasonic sensor 3 and which calculates the position of the liquid level 81 on the basis of the reception signal] by the reception circuit unit  (Fig. 14: processing in ultrasonic sensor 3); and a temperature detection unit (Fig. 14: processing in ultrasonic sensor 3) configured to detect a temperature of the liquid [0153 to a fuel liquid level detecting apparatus 1D in the fourth embodiment, a temperature sensor (temperature detection means) 16 for detecting the temperature of a fuel 8], wherein the  arithmetic control circuit unit (Fig. 15:  arithmetic circuit 102)

 to decrease and set a threshold signal that is for the reception unit to detect the reflected wave signal as the temperature of the liquid that is detected by the temperature detection unit decreases. 

Reimer teaches a sensor that provides accurate and enhanced material distance and level information [Summary of the invention].  Reimer further teaches to decrease and set a threshold signal [Col. 7 lines 53-64: If the microcontroller 22 does not receive a recognizable second echo detect signal 116, then the values obtained for the first echo detect signal 114 are ignored, and the measurement process is repeated, but with a modified drive pulse. In particular the magnitude of the drive pulse is increased until an initial sound pulse is generated by the transducer 32 to produce a third return echo with a magnitude sufficient to generate a recognizable second echo detect signal. The magnitude of the drive pulse is increased by increasing the pulse width and the number of pulses] that is for the reception unit to detect the reflected wave signal as the temperature of the liquid that is detected by the temperature detection unit decreases [Col. 9: lines 9-20: This method of driving the transducer provides a convenient mechanism to change the amplitude of the acoustic wave by increasing or decreasing the number of pulses or duration of the pulse train. Since a transducer's resonant frequency changes with temperature, a variable frequency pulse generator (in the form of a software routine) is used to lock the drive signal onto the transducer's resonant frequency. As shown in FIG. 8, a look up table may be developed for the transducer 32 such that the output drive pulse frequency matches the transducer's temperature-dependent frequency characteristics. This method of driving the transducer provides a convenient mechanism to change the amplitude of the acoustic wave by increasing or decreasing the number of pulses or duration of the pulse train. Since a transducer's resonant frequency changes with temperature, a variable frequency pulse generator (in the form of a software routine) is used to lock the drive signal onto the transducer's resonant frequency. As shown in 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Reimer’s driving circuit and control processing to either increase or decrease a  drive signal strength based on threshold table associating temperature and frequency when a low temperature threshold is detected as processing to adjust Miagawa’s signal strength in low temperature conditions because the improvement to process and adjust the signal strength in low temperature environments expands the devices use for cold temperature applications and improves the measuring accuracy of the level detector when a cold temperature condition occurs [Reimer Col. 9 lines 20-25].

Claim 3. Dependent on liquid level detector (Fig. 14: liquid level detecting apparatus 1D)  according to claim 2. Miyagawa further teaches the reception circuit unit (Fig. 14: processing in ultrasonic sensor 3) [0073  the ultrasonic sensor 3 first receives the reflected pulse from the correcting reflective surface 41 and subsequently receives the reflected pulse from the liquid level 81. When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102] is configured to detect the reflected wave signal- 16/17- [0073 the ultrasonic sensor 3 first receives the reflected pulse from the correcting reflective surface 41 and subsequently receives the reflected pulse from the liquid level 81] and the reception circuit unit (Fig. 14: processing in ultrasonic sensor 3) [0073  the ultrasonic sensor 3 first receives the reflected pulse from the correcting reflective surface 41 and subsequently receives the reflected pulse from the liquid level 81. When the ultrasonic sensor 3 receives the respective reflected pulses, it generates voltage signals, which are inputted to the arithmetic circuit 102] further configured to detect a reference reflected wave signal (41) [0075] that corresponds to a reflected wave reflected by a specific reference surface (Fig. 14:  correcting reflective surface 41), a relative position [0061 the guide pipe 4 is formed with the correcting reflective surface (step) 41. As shown in FIG. 2, the correcting reflective surface 41 is formed in the shape of a ring and as a surface opposing to the ultrasonic sensor 3. Accordingly, part of the ultrasonic wave generated from the ultrasonic sensor 3 enters the correcting reflective surface 41. The partial ultrasonic wave is reflected by the correcting reflective surface 41] between the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) and the specific reference surface is fixed (Fig. 14:  correcting reflective surface 41)[0075 the correcting reflective surface 41 is provided at a predetermined position relative to the ultrasonic sensor 3. That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known], and the control arithmetic circuit unit (Fig. 15:  arithmetic circuit 102) 	 is configured to grasp a reference speed of the ultrasonic wave by using the reference reflected wave signal [0075 That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known. Accordingly, the arithmetic circuit 102 calculates the propagation velocity of the ultrasonic pulse in the fuel 8, on the basis of the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the correcting reflective surface 41, and the distance between the correcting reflective surface 41 and the ultrasonic sensor 3] to compute the level of the liquid surface by using the reflected wave signal with the reference speed [0075 That is, the distance between the correcting reflective surface 41 and the ultrasonic sensor 3 is known. Accordingly, the arithmetic circuit 102 calculates the propagation velocity of the ultrasonic pulse in the fuel 8, on the basis of the time period since the issue of the pulse-shaped voltage signal by the pulse generation circuit 101 till the reception of the reflected pulse from the correcting reflective surface 41, and the distance between the correcting reflective surface 41 and the ultrasonic sensor 3].

 to reduce and set a reference threshold signal that is for detecting the reference reflected wave signal, as the temperature of the liquid decreases.

Reimer teaches a sensor that provides accurate and enhanced material distance and level information [Summary of the invention].  Reimer further teaches to reduce and set a reference threshold signal (note adjusting the measuring thresholds up or down to ensure accuracy at the higher and lower temperatures)[Col. 9 lines 30-45:  The transducer's resonant frequency may deviate from the nominal values shown in the look up table in FIG. 8. (Even transducers of the same type and model will have some deviation.) Therefore, the microcontroller 22 may be programmed to trim the drive frequency of the transducer 32 up or down, to minimize the number of pulses required to drive the transducer. Specifically, in one embodiment of the invention the 'drive frequency of the transducer 32 is varied from 10% below the table value to 10% above the table in small increments, such as about 1% increments. Concurrently, the number of drive pulses is tracked. The drive frequency is offset or adjusted to a value that results in high performance, i.e., the frequency at which the least number of pulses produces a clear echo] that is for detecting the reference reflected wave signal (Fig. 8 table of frequency level settings compensating for temperature) [Col. 9 lines 1-30] as the temperature of the liquid decreases [Col. 9 lines 20-30:  In addition, the generator can compensate for phenomena that occur at temperature extremes (low temperatures and high temperatures), where more energy is required to excite the transducer. At such extremes, the duty cycle is increased to increase the amount of power provided to the transducer 32].



Claim 4. Miyagawa discloses a liquid level detector  (Fig. 14: liquid level detecting apparatus 1D) comprising: a processor (Fig. 15:  processor 100) configured to provide a driving signal [0069 pulse generation circuit 101 which applies a pulse-shaped voltage to the ultrasonic sensor 3] to an ultrasonic sensor (Fig. 14:  ultrasonic sensor 3)  to cause the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) to emit an ultrasonic wave [0072 the ultrasonic sensor 3 generates a pulse-shaped ultrasonic wave into the fuel 8 within the fuel tank 2] toward a liquid surface of liquid (Fig. 14: liquid level 82) in a tank (Fig. 1: fuel tank 2) [0057  the ultrasonic wave is reflected by the liquid level 81 of the fuel 8 or the step 41 of the guide pipe 4] to detect a reflected wave signal that corresponds to a reflected wave reflected by the liquid surface from a received signal received by the ultrasonic sensor (Fig. 14:  ultrasonic sensor 3) to compute a level of the liquid surface from the reflected wave signal [0069 an arithmetic circuit 102 which processes a reflected-wave reception signal outputted from the ultrasonic sensor 3 and which calculates the position of the liquid level 81 on the basis of the reception signal] to detect a temperature of the liquid [0153 to a fuel liquid level detecting apparatus 1D in the fourth embodiment, a temperature sensor (temperature detection means) 16 for detecting the temperature of a fuel 8]. 

to detect a temperature of the liquid and to increase a strength of the driving signal as the temperature of the liquid surface decreases. 

Reimer teaches a sensor that provides accurate and enhanced material distance and level information [Summary of the invention].  Reimer further teaches to detect a temperature of the liquid (Fig. 3:  temperature sensor 24) [Col. 4 lines 55-60: senses the temperature of the environment surrounding the sensor 20 and provides a temperature signal along an input link 26 to the microcontroller 22] and to increase a strength of the driving signal (Fig. 8 table of frequency level settings compensating for temperature) [Col. 9 lines 1-30] as the temperature of the liquid surface decreases [Col. 9 lines 20-30:  In addition, the generator can compensate for phenomena that occur at temperature extremes (low temperatures and high temperatures), where more energy is required to excite the transducer. At such extremes, the duty cycle is increased to increase the amount of power provided to the transducer 32]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Reimer’s driving circuit and control processing to increase a  drive signal strength when a low temperature threshold is detected as processing to adjust Miagawa’s signal strength in low temperature conditions because the improvement to process and adjust the signal strength in low temperature environments expands the devices use for cold temperature applications and improves the measuring accuracy of the level detector when a cold temperature condition occurs [Reimer Col. 9 lines 20-25].

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Inventor
Comment
US 20140107492  
Zhou; Yun et al.
Provides the reference signal but not temperature calibration with signal adjustment
US 20140345377  
Jager; Wighard et al.
Provides the reference signal temperature adjustment is to velocity
US 20090038394
Zachmann; Wilfried et al.
Provides the reference signal but not temperature calibration with signal adjustment
US 5471872  
Cummings; Charles A.
Signal adjustment to temperature improves signal but no mention of colder temperature adjustments
US 5226320  
Dages; Johannes et al.
Temperature adjustments to signals with colder temperatures mentioned but adjustment to higher frequency is not specifically disclosed
US 5650572  
Vontz; Thomas
Reference signal is focus over temperature compensation
US 5319973  
Crayton; John W. et al.
No reference signal temperature adjustment for time of flight


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856